DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Notice to Applicant
In response to the communication received on 01/14/2021, the following is a Non-Final Office Action for Application No. 15850728.  

Status of Claims
Claims 1-22 are pending.
Claims 2-9 are withdrawn.  

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The supplemental system is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic first computer system, second computer system, and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, supplemental system to inter alia perform the function of monitoring the business intelligence environment is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic first computer system, second computer system, and/or memory to inter alia perform the function of monitoring the business intelligence environment which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: first computer system, second computer system, and memory. Taken inter alia perform the function of monitoring the business intelligence environment is mere instruction to apply an exception using a generic first computer system, second computer system, and/or memory which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019, Example 46. Livestock Management.  Example 46, Claim 3 discusses analysis of contingent limitations whereby all embodiments must be present in order to have patentable weight on at least one embodiment.  The present claim 1 only initiates decommissioning process IF the business intelligence artifact is determined to be a target artifact.  If the business intelligence artifact is determined NOT to be a target artifact, then there is no initiation of a decommission process.  See also MPEP 2111.04(II).  A practical application of an exception must not only have additional elements per se; rather, per Prong Two: the claims must recite additional elements that integrate the exception into a practical application of the exception. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10-22 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
communicably coupling a supplemental system operating on a first computer system to the business intelligence environment operating on a second computer system, the supplemental system performing the steps of: monitoring, via one or more system agents of the supplemental system, the business intelligence environment; generating a classification for a business intelligence artifact in the business intelligence environment based on a classifier from a configurable set of classifiers: recording, in a memory associated with the supplemental system, the generated classification in a classification history for the business intelligence artifact: determining, based on the classification and the classification history, whether the business intelligence artifact is a target artifact to be decommissioned; and if the business intelligence artifact is determined to be a target artifact, then initiating a decommissioning process on the target artifact to improve the business intelligence environment by reducing its maintenance footprint. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer, from the specification, is no more than mere instructions to apply the exception using a generic computer component. Further, generating a classification for a business intelligence artifact in the business intelligence environment based on a classifier is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims do not comprise additional elements.  However, in view of the specification, the claims could each at most comprise additional elements of: first computer system, second computer system, and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, generating a classification for a business intelligence artifact in the business intelligence environment based on a classifier is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0013 wherein the SI System may operate on a separate computer system from the BI environment(s).  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20070047439 A1) hereinafter referred to as An in view of Adya et al. (US 20080228697 A1) hereinafter referred to as Adya in further view of Takla et al. (US 20090069703 A1) hereinafter referred to as Takla.   

An teaches:
Claim 1. A method for managing storage of business intelligence artifacts in a business intelligence environment, comprising the steps of: 
communicable coupling a supplemental system operating on a first computer system to the business intelligence environment operating on a second computer system, the supplemental system performing the steps of:  monitoring, via one or more system agent of the supplemental system, the business intelligence environment (Figs. 1-2 and ¶0052 FIG. 6, the block diagram illustrates the Artifacts Life Cycle management, semantic pub/sub functionality as shown in active shared space 502 and the related support components. It also shows how the services 601 and artifacts 605 can subscribe to other artifacts. More particularly, active shared space context manager 603 includes components that help in managing the lifecycle of the artifacts. The Data Resource Adaptor is a software program to access the artifacts stored in data stores 604. ¶0057 The dependency graph helps in the traceability of the artifacts, subscription points for the artifacts and mechanism for services to understand the type of content that an artifact contains. The dependency graph gets generated from the policy model and maintained by a related component in active shared space context management 603.); 
generating a classification for a business intelligence artifact in the business intelligence environment based on a classifier from a configurable set of classifiers; recording, in a memory associated with the supplemental system, the generated classification in a classification history for the business intelligence artifact; determining, based on the classification and the classification history, whether the business intelligence artifact is a target artifact to be decommissioned; and if the business intelligence artifact is determined to be a target artifact, then initiating a decommissioning process on the target artifact to improve the business intelligence environment by reducing its maintenance footprint (¶0050 Active shared space 502 provides support functionality for policy model 501 such as artifact lifecycle management, such as when an artifact gets created and archived. It also provides the support of sharing of such artifact with external/internal services and other artifacts. It also controls the artifacts storage in the relational database for archiving purposes.  ¶0060 …Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state. This way the subscribing services will only get to know of an artifact once it reaches a state and there by not get overwhelmed by the artifacts. The Active Shared Space of the middleware infrastructure 805 manages the life cycle of the artifacts and archives the artifacts once it reaches the final state. The dependency graph for an instance of an artifact is also archived. This enables the auditing of the artifacts for any historical analysis purposes...). 
Although not explicitly taught by An, Adya teaches in the analogous art of system for viewing maintenance rules for an update pipeline of an object-relational mapping platform: 
determining, based on the classification and the classification history, whether the business intelligence artifact is a target artifact to be decommissioned (¶0141 Change List Generation. A list of changes per entity set is created from the object cache. Updates are represented as lists of deleted and inserted elements. Added objects become inserts. Deleted objects become deletes. ¶0173 In general, with regard to a pipeline as illustrated in FIG. 9, a series of steps may be performed whereby a data access layer object runtime is given a list of object updates/inserts/deletes that are first transformed to canonical query tree (CQT) delta expressions. These delta expressions are transformed via an update mapping view into delta expressions in store terms. Store level SQL DML statements are then compiled and executed to implement the required changes in the store. ¶¶0344-0347 Explanations of Reductions. Updating S <nothing, [I(S), D(S)]> TABLE-US-00017 I(V) = (((S - D(S)) +all I(S)) * I(T)) + (I(S) * ((T - D(T)) +all I(T))) -- 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for supporting business performance management with active shared data spaces of An to include the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of Adya because it is desirable for businesses to integrate their processes to achieve efficiencies and drive value (An ¶0004).  The combination would lead to an enhanced system for supporting business performance management with active shared data spaces that includes the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform. 
Although not explicitly taught by An in view of Adya, Takla teaches in the analogous art of system for system for artifact detection and elimination in an electrocardiogram signal recorded from a patient monitor:
classifier from a configurable set of classifiers (¶0066 In a particular embodiment of the invention that included an 8-scale signal decomposition, these scales may be classified into four main categories that may be de-noised by different mechanism…); 
recording, in a memory associated with the supplemental system, the generated classification in a classification history for the business intelligence artifact (¶0066 In a particular embodiment of the invention that included an 8-scale signal decomposition, these scales may be classified into four main categories that may be de-noised by different mechanism… ¶0076 Artifacts that consist of low frequency components were removed without altering the P-wave, or T-waves. Also, FIG. 11 shows artifact elimination without altering the tachycardia or varying the elongated ECG signals ¶0088 The illustrated aspects of the invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications argument model. However, some, if not all aspects of the invention can be practiced on stand-alone computers. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.);
if the business intelligence artifact is determined to be a target artifact, then initiating a decommissioning process on the target artifact to improve the business intelligence environment by reducing its maintenance footprint (¶0086 As shown in FIG. 18, a method 1800 in accordance with the present invention eliminates artifacts from an electrocardiogram signal. The method 1800 comprises the steps of: receiving 1801 an electrocardiogram signal from a patient; utilizing 1802 a shift-invariant wavelet transform for decomposing the electrocardiogram signal into a plurality of scales; applying 1803 rules to the scales for removing artifacts from the scales; reassembling 1804 the plurality of scales to produce a reconstructed and accurate electrocardiogram signal without the artifacts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for artifact detection and elimination in an electrocardiogram signal recorded from a patient monitor of Takla with the enhanced system for supporting business performance management with active shared data spaces that includes the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of An in view of Adya for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. An ¶0004 teaches that it is desirable for businesses to integrate their processes to achieve efficiencies and drive value; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. An in view of Adya teaches Artifacts Life Cycle management, and Takla teaches that scales may be classified into four main categories that may be de-noised by different mechanisms; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. An in view of Adya at least the above cited paragraphs, and Takla at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for artifact detection and elimination in an electrocardiogram signal recorded from a patient monitor of Takla with the enhanced system for supporting business performance management with active shared data spaces that includes the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of An in view of Adya.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by An, Adya teaches in the analogous art of system for viewing maintenance rules for an update pipeline of an object-relational mapping platform:
Claim 10. The method of claim 1, wherein the decommissioning process comprises: replacing the target artifact with a stand-in object in the business intelligence environment wherein the stand-in object is generated by the supplemental system (¶0146 Suppose the loop shown above updated the entity E.sub.old=ESalesPersons(1, 20, " ", "Alice", Contact("a@sales", NULL)) to E.sub.new=ESalesPersons(1, 30, "Senior . . . ", "Alice", Contact("a@sales", NULL)). Then, the initial delta is .DELTA..sup.+ESalesOrders=[E.sub.new] for insertions and .DELTA..sup.-ESalesOrders=[E.sub.old] for deletions. We obtain .DELTA..sup.+SSalesPersons=[(1, 30)], .DELTA..sup.-SSalesPersons=[(1, 20)]. The computed insertions and deletions on the SSalesPersons table are then combined into a single update that sets the Bonus value to 30. The deltas on SEmployees are computed analogously. For SContacts, we get .DELTA..sup.+SContacts=.DELTA..sup.-SContacts, so no update is required. ¶0346 Updating both sides <[D(S), I(S)], [D(T), I(T)]>, I(V)=I(S)*I(T), D(V)=D(S)*D(T) TABLE-US-00016 I(V) = (((S - D(S)) +all I(S)) * I(T)) + (I(S) * ((T - D(T)) +all I(T))) -- Original form = (I(S) * I(T)) + (I(S) * I(T)) -- Level 2 assumption: I(S) key intersects S only if I(S) in D, and; -- I(S) joins I(T) = I(S) * I(T) -- A + A = A D(V) = (S * D(T)) + (D(S) * T) -- .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for supporting business performance management with active shared data spaces of An to include the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of Adya because it is desirable for businesses to integrate their processes to achieve efficiencies and drive value (An ¶0004).  The combination would lead to an enhanced system for supporting business performance management with active shared data spaces that includes the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform. 

An teaches:
Claim 11. The method of claim 10, wherein the decommissioning process further comprises: the supplemental system generating one or more additional classifications based on the classifier at periodic intervals to develop a classification history for the target artifact (¶0049 Active Shared Space is a pluggable component that enhances the functionality of existing middleware and attempts to provide solution to the sets of problems as mentioned above. It is a policy driven virtual shared space that permits services component to register for the artifacts of interest and publish the resultant artifacts into the shared space. The framework provides functionality such as correlation, notification to appropriate services about the availability of artifacts, build relationship between artifacts and provide persistent storage for the artifacts for the later retrieval. The framework also maintains the state of the data artifacts and also lets services to publish its internal state. This could provide visibility into the processing state of the services. It can also provide additional functionality such as accessing external data store, multidimensional data stores, etc. The details for the architecture and framework components according to a preferred embodiment of the invention are described below. ¶0060  Service components 806 form part of external service that subscribes to the artifacts. These services has to listed in the policy (either at design time or at execution time) to become eligible for the subscription of artifact. Middleware infrastructure 805 represents the execution time view of the active shared space component as a whole. It takes the multiple events 804 as input and initializes an artifact instance or assigns it to subscribing artifacts. An artifact as per the policy would wait for more artifacts or for a time to reach to a certain state. Once it reaches a desired state it would make itself available for subscription. Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state. This way the subscribing services will only get to know of an artifact once it reaches a state and there by not get overwhelmed by the artifacts. The Active Shared Space of the middleware infrastructure 805 manages the life cycle of the artifacts and archives the artifacts once it reaches the final state. The dependency graph for an instance of an artifact is also archived. This enables the auditing of the artifacts for any historical analysis purposes. The Active Shared Space of the middleware infrastructure 805 also forms the central controller component that controls the flow of the artifacts among services and there by preventing the system from getting overwhelmed with the incoming data. Various functions could be performed by the artifacts by defining those in the policy file such as aggregation of artifacts, time variant sharing of the artifacts, etc. Additionally, data store 803 could be expanded to create OLAP (On-Line Analytical Processing) aware data warehouse for the business intelligence purposes.).

An teaches:
Claim 12.  The method of claim 11, wherein the generated additional classification is one of a plurality of classification grades (¶0049 Active Shared Space is a pluggable component that enhances the functionality of existing middleware and attempts to provide solution to the sets of problems as mentioned above. It is a policy driven virtual shared space that permits services component to register for the artifacts of interest and publish the resultant artifacts into the shared space. The framework provides functionality such as correlation, notification to appropriate services about the availability of artifacts, build relationship between artifacts and provide persistent storage for the artifacts for the later retrieval. The framework also maintains the state of the data artifacts and also lets services to publish its internal state. This could provide visibility into the processing state of the services. It can also provide additional functionality such as accessing external data store, multidimensional data stores, etc. The details for the architecture and framework components according to a preferred embodiment of the invention are described below.).

Although not explicitly taught by An, Adya teaches in the analogous art of system for viewing maintenance rules for an update pipeline of an object-relational mapping platform:
Claim 13. The method of claim 12, wherein the decommissioning process further comprises the supplemental system performing the steps of: monitoring the classification history of the target artifact to determine a change in its classification; and replacing the stand-in object with its associated target artifact in the business intelligence environment if the classification grade of the target artifact improves (¶0146 Suppose the loop shown above updated the entity E.sub.old=ESalesPersons(1, 20, " ", "Alice", Contact("a@sales", NULL)) to E.sub.new=ESalesPersons(1, 30, "Senior . . . ", "Alice", Contact("a@sales", NULL)). Then, the initial delta is .DELTA..sup.+ESalesOrders=[E.sub.new] for insertions and .DELTA..sup.-ESalesOrders=[E.sub.old] for deletions. We obtain .DELTA..sup.+SSalesPersons=[(1, 30)], .DELTA..sup.-SSalesPersons=[(1, 20)]. The computed insertions and deletions on the SSalesPersons table are then combined into a single update that sets the Bonus value to 30. The deltas on SEmployees are computed analogously. For SContacts, we get .DELTA..sup.+SContacts=.DELTA..sup.-SContacts, so no update is required.  ¶0346 Updating both sides <[D(S), I(S)], [D(T), I(T)]>, I(V)=I(S)*I(T), D(V)=D(S)*D(T) TABLE-US-00016 I(V) = (((S - D(S)) +all I(S)) * I(T)) + (I(S) * ((T - D(T)) +all I(T))) -- Original form = (I(S) * I(T)) + (I(S) * I(T)) -- Level 2 assumption: I(S) key intersects S only if I(S) in D, and; -- I(S) joins I(T) = I(S) * I(T) -- A + A = A D(V) = (S * D(T)) + (D(S) * T) -- Original form = (D(S) * D(T)) + (D(S) * D(T)) -- D(S) is a subset of S and D(S) joins D(T) = D(S) * D(T) -- A + A = A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for supporting business performance management with active shared data spaces of An to include the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of Adya because it is desirable for businesses to integrate their processes to achieve efficiencies and drive value (An ¶0004).  The combination would lead to an enhanced system for supporting business performance management with active shared data spaces that includes the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform. 

An teaches:
Claim 14. The method of claim 12, wherein the decommissioning process further comprises the supplemental system performing the steps of: monitoring the classification history of the target artifact to determine a change in its classification; and progressing the target artifact to one or more further stages of decommissioning if the classification grade of the target artifact declines or remains unchanged (¶0060 Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state. This way the subscribing services will only get to know of an artifact once it reaches a state and there by not get overwhelmed by the artifacts. The Active Shared Space of the middleware infrastructure 805 manages the life cycle of the artifacts and archives the artifacts once it reaches the final state. The dependency graph for an instance of an artifact is also archived. This enables the auditing of the artifacts for any historical analysis purposes. The Active Shared Space of the middleware infrastructure 805 also forms the central controller component that controls the flow of the artifacts among services and there by preventing the system from getting overwhelmed with the incoming data. Various functions could be performed by the artifacts by defining those in the policy file such as aggregation of artifacts, time variant sharing of the artifacts, etc. Additionally, data store 803 could be expanded to create OLAP (On-Line Analytical Processing) aware data warehouse for the business intelligence purposes.).

Although not explicitly taught by An, Adya teaches in the analogous art of system for viewing maintenance rules for an update pipeline of an object-relational mapping platform:
Claim 15. The method of claim 14, wherein the one or more further stages of decommissioning comprises: the supplemental system removing the stand-in object from the business intelligence environment (¶0146 Suppose the loop shown above updated the entity E.sub.old=ESalesPersons(1, 20, " ", "Alice", Contact("a@sales", NULL)) to E.sub.new=ESalesPersons(1, 30, "Senior . . . ", "Alice", Contact("a@sales", NULL)). Then, the initial delta is .DELTA..sup.+ESalesOrders=[E.sub.new] for insertions and .DELTA..sup.-ESalesOrders=[E.sub.old] for deletions. We obtain .DELTA..sup.+SSalesPersons=[(1, 30)], .DELTA..sup.-SSalesPersons=[(1, 20)]. The computed insertions and deletions on the SSalesPersons table are then combined into a single update that sets the Bonus value to 30. The deltas on SEmployees are computed analogously. For SContacts, we get .DELTA..sup.+SContacts=.DELTA..sup.-SContacts, so no update is required. ¶0344] Inserting both sides <I(T), I(S)>, I(V)=I(S)*I(T), D(V)=[ ] TABLE-US-00014 I(V) = (((S - D(S)) +all I(S)) * I(T)) + (I(S) * ((T - D(T)) +all I(T))) -- Original form = ((S +all I(S)) * I(T)) + (I(S) * (T +all I(T))) -- Remove empty elements = (I(S) * I(T)) + (I(S) * I(T)) -- I(S) joins I(T) (given that each S can join with at most one T) = I(S) * I(T) -- A + A = A D(V) = (S * D(T)) + (D(S) * T) -- Original form D(V) = [ ] -- Removing empty elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for supporting business performance management with active shared data spaces of An to include the system for viewing maintenance rules for an update pipeline of an object-relational mapping platform of Adya because it is desirable for businesses to integrate their processes to achieve efficiencies and drive value (An ¶0004).  The combination would lead to an enhanced system for supporting business performance management with 

An teaches:
Claim 16. The method of claim 15, wherein the one or more further stages of decommissioning comprises: the supplemental system maintaining one or more versions of the target artifact in a version control repository (¶0060 Service components 806 form part of external service that subscribes to the artifacts. These services has to listed in the policy (either at design time or at execution time) to become eligible for the subscription of artifact. Middleware infrastructure 805 represents the execution time view of the active shared space component as a whole. It takes the multiple events 804 as input and initializes an artifact instance or assigns it to subscribing artifacts. An artifact as per the policy would wait for more artifacts or for a time to reach to a certain state. Once it reaches a desired state it would make itself available for subscription. Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state.).

An teaches:
Claim 17. The method of claim 16, wherein the one or more further stages of decommissioning comprises: the supplemental system transitioning the target artifact from the version control repository to archived storage after a pre-determined period of time (¶0050 With reference now to FIG. 5, the block diagram illustrates the major differences 501, 502 that the present invention provides on top of the existing 503 prior art, as described with respect to FIG. 4. Policy model 501 is used to represent business artifacts, sharing of the artifacts, and subscription of other artifacts that is of interest to current artifact and, to represent the various state of the artifact. Active shared space 502 provides support functionality for policy model 501 such as artifact lifecycle management, such as when an artifact gets created and archived. It also provides the support of sharing of such artifact with external/internal services and other artifacts. It also controls the artifacts storage in the relational database for archiving purposes.).

An teaches:
Claim 18. The method of claim 17, wherein the one or more further stages of decommissioning comprises: the supplemental system purging the target artifact from the archived storage after a second pre-determined period of time (¶0058 With reference to FIG. 8, there is illustratated the conceptual solution according to the invention, both at design time and at execution time. One begins with defining a policy 801 (501 in FIG. 5) for the artifacts, including the structure of the artifacts, life cycle, other artifacts subscription, its states of sharing, archiving and access control. The policy then feeds into the active shared space management components 802 (603 in FIG. 6) to generate the components that control the artifact at the execution time. Both the define policy 801 procedure and the active shared space management components 802 are part of design time activity. ¶0060 Service components 806 form part of external service that subscribes to the artifacts. These services has to listed in the policy (either at design time or at execution time) to become eligible for the subscription of artifact. Middleware infrastructure 805 represents the execution time view of the active shared space component as a whole. It takes the multiple events 804 as input and initializes an artifact instance or assigns it to subscribing artifacts. An artifact as per the policy would wait for more artifacts or for a time to reach to a certain state. Once it reaches a desired state it would make itself available for subscription. Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state.).

An teaches:
Claim 19. The method of claim 16, wherein the decommissioning process further comprises the supplemental system performing the steps of: retrieving the target artifact from the version control repository; and restoring the target artifact to the business intelligence environment (¶0047 Additionally, there is a potential remote call or transaction for each event 403 sent to services there by increasing the utilization of network bandwidth and higher traffic flow. Moreover, from the control point of view a middleware 402 might not be capable of managing event access for each service; hence a service could potentially subscribe to all the events and filter at their end there by increasing the load on to the infrastructure ¶0049 Active Shared Space is a pluggable component that enhances the functionality of existing middleware and attempts to provide solution to the sets of problems as mentioned above. It is a policy driven virtual shared space that permits services component to register for the artifacts of interest and publish the resultant artifacts into the shared space. The framework provides functionality such as correlation, notification to appropriate services about the availability of artifacts, build relationship between artifacts and provide .

An teaches:
Claim 20. The method of claim 10, wherein the decommissioning process further comprises: the supplemental system restoring the target artifact to the business intelligence environment if an attempt is made to access the target artifact via the stand-in (¶0049 Active Shared Space is a pluggable component that enhances the functionality of existing middleware and attempts to provide solution to the sets of problems as mentioned above. It is a policy driven virtual shared space that permits services component to register for the artifacts of interest and publish the resultant artifacts into the shared space. The framework provides functionality such as correlation, notification to appropriate services about the availability of artifacts, build relationship between artifacts and provide persistent storage for the artifacts for the later retrieval. The framework also maintains the state of the data artifacts and also lets services to publish its internal state.).

An teaches:
Claim 21. The method of claim 10, wherein the decommissioning process further comprises: the supplemental system restoring the target artifact to the business intelligence environment in response to a user request (¶0060 Once it reaches a desired state it would make itself available for subscription. Other artifacts as per their subscription request could acquire this artifact (as per the dependency graph) and subsequently makes itself available for subscription as soon as it reaches a desire state. This way the subscribing services will only get to know of an artifact once it reaches a state and there by not get overwhelmed by the artifacts.).

An teaches:
Claim 22. The method of claim 10, wherein the decommissioning process further comprises the supplemental system performing the steps of: determining whether or not to restore the target artifact to the business intelligence environment in response to a user request; and restoring the target artifact to the business intelligence environment if the request is approved (¶0049 It is a policy driven virtual shared space that permits services component to register for the artifacts of interest and publish the resultant artifacts into the shared space. The framework provides functionality such as correlation, notification to appropriate services about the availability of artifacts, build relationship between artifacts and provide persistent storage for the artifacts for the later retrieval. The framework also maintains the state of the data artifacts and also lets services to publish its internal state. This could provide visibility into the processing state of the services. It can also provide additional functionality such as accessing external data store, multidimensional data stores, etc.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623